

117 HR 435 IH: Excluding Pandemic Unemployment Compensation from Income Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 435IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Ms. Velázquez (for herself, Ms. Norton, Ms. Williams of Georgia, Mr. Smith of Washington, Ms. Jayapal, Mr. Meeks, Mr. Welch, Ms. Schakowsky, Ms. Kaptur, Ms. Tlaib, Ms. Wild, Ms. Newman, Ms. Lee of California, Ms. Meng, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo exclude from tax certain payments of Federal pandemic unemployment compensation, and for other purposes.1.Short titleThis Act may be cited as the Excluding Pandemic Unemployment Compensation from Income Act. 2.Certain payments of Federal pandemic unemployment compensation not includible in gross income or taken into account in determining certain means-tested benefits(a)Exclusion from gross incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include the amount specified in section 2104(b)(3) of the CARES Act to the extent such amount is received by the taxpayer pursuant to section 2102, 2104, or 2107 of such Act.(b)Disregarded in the administration of Federal programs and federally assisted programsFor purposes of section 6409 of the Internal Revenue Code of 1986, any amount excluded from gross income under subsection (a) shall be treated in the same manner as a refund under such Code.(c)Effective dates(1)ExclusionSubsection (a) shall apply to taxable years ending after the date of the enactment of the CARES Act.(2)DisregardSubsection (b) shall apply to amounts received after the date of the enactment of the CARES Act.